DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s response and amendments filed 2/3/2022,  which amended claims 1 and 12, and cancelled claim 2, has been entered.  Claims 1, 3-9, 11 and 12 are pending.  Claim 10 was previously cancelled.  Claims 1, 3-9, 11 and 12 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejection - Withdrawn
The rejection of claims 1-9, 11 and 12 under 35 U.S.C. § 103 as being unpatentable over Jin (U.S. PGPUB 2014/0227757; 2014); taken in view of Glass (U.S. PGPUB 2015/0299755; 2015), Vlasenko et al. (U.S. PGPUB 2005/0164355; 2005); and Yadav et al. (Bioresource Technology, Vol. 102, pp. 6473-6478; 2011), as evidenced by Genencor 1 and Genencor 2, has been withdrawn in view of Applicant’s claim amendments (including the cancellation of claim 2) where the prior art does not specifically teach that during the selective C5 sugar fermentation the temperature of the slurry is raised to 33°C and then increased to 35°C.
Claim Objection
Claim 1 is objected to due to the following informality:  
Claim 1 indicates adding a slurry of a pre-treated lignocellulosic biomass comprising C5 and C6 sugars in a fermenter system, wherein the C5 and C6 sugars comprise a higher concentration of xylose than a concentration of glucose, wherein the xylose is in a concentration range of 30-35 g/l; and wherein the glucose is in a concentration range of 8-10 g/l (emphasis added).  The limitation “the C5 and C6 sugars comprise a higher concentration of xylose than a concentration of glucose” added into claim 1 appears redundant (and should be removed) since it is clear by the concentrations of both xylose and glucose that follow within the claim describe such a relationship of the sugars within the biomass slurry.  Appropriate correction is requested.  

Claim Rejection - 35 U.S.C § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 3-9, 11 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Jin et al. (U.S. PGPUB 2014/0227757; 2014; of record); taken in view of Glass et al. (U.S. PGPUB 2015/0299755; 2015; of record), Vlasenko et al. (U.S. PGPUB 2005/0164355; 2005; of record), Ronsch et al. (U.S. PGPUB 2016/0115063; 2016) and Yadav et al. (Bioresource Technology, Vol. 102, pp. 6473-6478; 2011; of record), as evidenced by Accellerase 1500: Cellulase Enzyme Complex for Lignocellulosic Biomass Hydrolysis, accessed on 11/30/2020 at http://www.genencor.com/fileadmin/user_upload/genencor/documents/ACCELLERASE_R__1500_0020704.pdf;  pages 1-2; “Genencor 1”; of record) and Biomass RnD Technical Advisory Committee (2/26/2009 San Antonio Texas): Recent breakthroughs in enzymes for biomass hydrolysis; accessed on 11/30/2020 at https://biomassboard.gov/pdfs/steele_biomass_tac_feb_26_2009jg.pdf; pp. 1-25; “Genencor 2”; of record).  
Regarding claims 1, 11 and 12, Jin teaches methods of producing ethanol from a lignocellulosic biomass.
Specifically, Jin teaches methods of producing ethanol by performing simultaneous saccharifying and co-fermentation (SSCF) of a slurry to produce a fermentation product, where lignocellulosic biomass (e.g., pretreated lignocellulosic biomass including corn stover, wheat straw, rice straw, sugar cane bagasse or agricultural crop residues) is hydrolyzed (enzymatically) to produce a slurry comprising a solids residue and a liquid bioproduct of digested solids (paragraphs 34, 36, 44 and 45).  The slurry can be further processed to yield additional bioproducts, where the process can continue with recycling of the solids residue through a second SSCF integrated hydrolysis cycle, together with solids (unhydrolyzed and digested) from a second hydrolyzing cycle, to produce a second fermentation product which can be subject to mechanical processing to produce additional solids residue and liquid bioproduct within the SSCF (paragraphs 36 53 and 56).  Jin teaches that the process is an integrated fast saccharification and co-fermentation (SSCF) process as exemplified in figures 2B and 4.

Figure 2B:


    PNG
    media_image1.png
    253
    651
    media_image1.png
    Greyscale



Figure 4:


    PNG
    media_image2.png
    457
    693
    media_image2.png
    Greyscale

Regarding claims 1, 9 and 12, Jin teaches an integrated biological SSCF process for cellulosic ethanol production, which results in high ethanol productivity, enzyme recycling and reuse (recycle) of yeast cells within a SSCF process that is performed in less than 24 hours (paragraphs 43, 57 and 84).  Jin teaches the fermentation of xylose is completed more quickly as compared to fermentation following a non-integrated hydrolysis process (paragraph 84).
Jin teaches that the slurry added to the process is pretreated lignocellulosic biomass (e.g., ammonia fiber expansion, AFEX) which comprises pentose (C5) and hexose (C6) sugars (paragraphs 58-60).  Jin teaches that the pretreated biomass is not subjected to washing, detoxification in subsequent hydrolysis/fermentation steps (paragraph 78).
Jin teaches xylose can be co-fermented with glucose to ethanol by genetically modified strains such as Escherichia coli KO11, Zymomonas mobilis AX101 and Saccharomyces cerevisiae 424A(LNH-ST) or using native Pichia stipites, Candida, Saccharomyces cerevisiae strains (paragraph 66).  Jin teaches the xylose-fermenting strain Saccharomyces cerevisiae 424A(LNH-ST) is a genetically modified strain with multiple copies of xylose reductase (XR) and xylitol dehydrogenase (XD) genes (paragraph 97; Example 1; selective C5 fermentation strains).  
Jin teaches that for the SSCF ethanol process, fermentation of xylose is completed more quickly as compared to fermentation following a non-integrated hydrolysis processes, where the integrated process utilizes a high yeast inoculation level as compared to a conventional non-integrated hydrolysis process in which fast xylose fermentation, i.e., fermentation in less than 24 hours, was achieved using a higher inoculation level (paragraphs 84, 85 and 87; claim 11; i.e., selectively fermenting the C5 sugars). 
Jin teaches that the easily hydrolyzed portion of biomass can be converted to ethanol first, which is completed in no more than about 48 hours (e.g., 24-hour enzyme hydrolysis plus 24-hour fermentation (paragraph 92).  The liquid can then be harvested and subjected to distillation.  The less easily hydrolyzed portion of biomass (i.e., cellulose solids), which carries an amount of enzyme and yeast cells, can then be recycled through the hydrolysis process again.  In this way, enzymes and yeast cells are largely reused (recycled; paragraph 92).  
Jin also teaches that after fermentation, yeast cells were collected by centrifugation and used for the next fermentation inoculation (i.e., a second dose of co-fermenting microorganism; paragraph 101).  The solids residue and yeast cells were continually recycled to the next round of enzymatic hydrolysis and fermentation, respectively (paragraph 101).  
Jin also teaches that the yeast is utilized within the process at inoculation levels of an OD600 greater than 2 (where an OD600 of 2 is approximately 1.2 g/L), and can be at least an OD600 of 10 times higher up to about 40 times higher, including any range there between (paragraphs 85 and 104).  Jin also teaches that it is known that in other process the amount of yeast inoculum can be at an OD600 level from 0.5-2 (paragraph 85).
Regarding claims 1, 8 and 12, Jin teaches that the amount of enzymes utilized in the process can be from 36 mg protein per gram glucan down to no more than 22.3 mg or 25.8 mg protein per g glucan (paragraph 83).  Jin further teaches the amount of enzyme can be reduced further, such as down to 20 mg/g or lower, such as down to 15 mg/g or lower, such as down to 10 mg/g or lower, such as down to 5 mg/g or lower (which is interpreted as nearing 0 mg/g), including any range there between, such as by changing the enzyme type and/or proportions (paragraph 83).  Jin teaches that the enzymes can be reutilized (recycled) for further hydrolysis (paragraph 82).  In view of the above Jin is interpreted as having an enzyme load anywhere from 0-36 mg protein per gram glucan.
Jin also teaches that for SSCF enzymatic hydrolysis, the enzymes included those commercially available such as Accellerase™ 1500 (cellulase), Accellerase™ XY (xylanase), and Multifect™ pectinase, where the protein loadings for Accellerase™ 1500, Accellerase™ XY, and Multifect™ were 30 mg/g glucan, 3 mg/g glucan, and 3 mg/g glucan (respectively) and that such protein loadings can be varied (paragraph 99).  Jin further teaches that the SSCF enzymatic hydrolysis was performed on pretreated biomass (AFEX corn stover) with enzymes that included Accellerase™ 1500 (cellulase), Accellerase™ XY (xylanase), and Multifect™ pectinase via an integrated SSCF process for 24 hours at 50 °C, pH 4.8 and 250 rpm mixing (paragraphs 99, 100 and 102).  
Although Jin teaches a range of enzyme loadings for cellulase within the process and such amounts can be varied, Jin does not specifically indicate such cellulase loadings in FPU units.  It would have been within the purview of one of ordinary skill in the art to determine the optimal concentration of cellulase through routine experimentation in the method of Jin (and convert such concentrations to the widely known enzyme FPU units) since Jin teaches known amounts of enzyme loadings and such loadings can be varied within the process.  
Accordingly, Jin teaches a wide range of cellulase concentrations (and modification strategies) that are utilized by a person of ordinary skill in the art.  As noted in MPEP § 2144.05 (II)(A), “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” and “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  The concentration of cellulase within the method are utilized by the skilled artisan based on routine experimentation, where the person of ordinary skill in the art would have a reasonable expectation of success that routine experimentation would allow the determination of the optimal concentration of cellulase.  Absent any teaching of criticality by the Applicant concerning cellulase concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(A)).
Jin further teaches with regard to the SSCF enzymatic hydrolysis that after 24 hours, this was followed by a change of conditions to fermentation where pH was adjusted to 5.5, temperature to 32 °C, and an increased yeast inoculation level (paragraph 102; Figure 4).  After 24 hours of SSCF, centrifugation was carried out and the hydrolysate was distilled (paragraph 102).  The solids were then recycled and transferred to the next cycle SSCF tank, thus increasing the working volume from cycle to cycle for the integrated SSCF step (paragraph 102).  Ethanol fermentation was conducted at 32 °C, pH 5.5 and 180 rpm mixing for 72 hours (paragraph 102).  Jin also teaches during the fermentation, the amount of xylose decreases over time to where the concentration is less than 6 gram per liter (paragraph 128; Fig. 13A; fermentation of C5 sugars at a temperature that favors fermentation over hydrolysis).
Jin also teaches that for conventional SSCF processes the enzymatic hydrolysis can be carried out at 50 °C, pH 4.8 and 250 rpm mixing for 6 hours, then the conditions were then changed for fermentation to 30 °C, pH 5.5 with yeast cell addition (paragraph 104).  Jin teaches that the pretreated biomass was 20.5 gram per 100 gram total mixture (i.e., greater than 20% solids loading) where total fermentation loads for fermentation were 6, 7 and 9% glucan loadings (paragraphs 14 and 98).  Based on the amount for enzymatic hydrolysis, the total solids was 20.5 gram per 100 gram mixture.  Alternatively, based on glucan and xylan compositions of the AFEX treated biomass (glucan content is 34.1% and xylan content 20.4%), the amount of solids for the C5 and C6 sugars was 11.2% (20.5 × 0.341 × 100% = 6.99%; 20.5 x 0.204 × 100% = 4.2%; 6.99% + 4.2% = 11.2%).
As noted during the above SSCF processes, Jin teaches that the SSCF selectively ferments the C5 sugars.  In view of the above, with the recycle of enzyme and yeast, the yeast will also ferment the C6 sugars to ethanol, which when xylose is depleted, the yeast will selectively ferment C6 sugars (glucose) to ethanol via recycles (i.e., second dose) of yeast into the fermentation (i.e., fermentation of C6 sugars at a temperature that favors fermentation over hydrolysis to obtain ethanol).
Regarding claims 4 and 12, as noted above, Jin (paragraph 78) teaches that the pretreated biomass is added without detoxification. 
Although Jin teaches the above, including  the yeast inoculum concentrations, enzyme loading amounts, fermentable sugar concentrations in the fermentation, and cooling the SSCF system to 32 °C after hydrolysis, Jin does not explicitly teach that the fermentable sugars in the process comprise xylose at 30-35 g/l and the glucose levels are in the range of 8-10 g/L, does not teach selectively fermenting C5 sugars by incubating the pretreated biomass with a cellulase enzyme, a first dose of a co-fermenting microorganism, and a nutrient at 30 °C for 16 hours and when the concentration of xylose in the slurry becomes 6-7 g/l, increasing the temperature of the slurry to 33 °C and then to 35 °C, incubating for 2 hour in each temperature, does not explicitly teach that the fermentation is cooled to a temperature of 35-37 °C for fermentation, does not teach the pH adjuster or nutrient in the fermentation medium or the specific enzymes in the cellulase preparations.  Further, although Jin teaches that the yeast is recycled for further co-fermentation of xylose and glucose, Jin does not explicitly teach that a second dose of a co-fermenting microorganism is added to the fermentation.  However, based on the following teachings, the claimed steps and conditions are conventional and well known in the art as demonstrated by Glass, Vlasenko, Ronsch and Yadav. 
Regarding claims 1 and 12, Glass teaches methods for simultaneous saccharifying and co-fermentation.  Glass teaches methods may include culturing the host cell (e.g., yeast such as Saccharomyces cerevisiae) such that the cells are cultured in a suitable medium, which may include common commercially prepared media or other defined or synthetic growth media that may also be used, where the appropriate medium for growth of the particular host cell will be known by someone skilled in the art (paragraphs 201-204 and 241).  Glass teaches methods where the culture media contains a carbon source for the host cell, where the carbon sources can include, but not limited to glucose, cellulose or hemicellulose and xylose (paragraph 242).  Glass also teaches that the carbon source is a biomass polymer such as cellulose or hemicellulose where the sources of the biomass polymer include grasses, bagasse, cotton, jute, hemp, flax, bamboo, straw, leaves, corn stover, corn cobs, legume plants, sugar cane, and biomass crops (paragraph 243).  
With regard to the culture media containing a carbon source, where the carbon source includes xylose, Glass teaches ethanol fermentations where xylose was utilized at 40 g/l (paragraph 121; Figs 45A-C).  Glass also teaches a fermentation process where S. cerevisiae strains were grown in media containing 10 g/L glucose-40 g/L cellobiose-50 g/L xylose mixture in bioreactors (paragraph 143; Figs. 67C and D).  Glass further teaches co-fermentation of cellobiose and xylose by the S. cerevisiae grown in mixtures containing various concentrations of the two sugars 30 g/L (each) of cellobiose and xylose, and (c) 40 g/L (each) of cellobiose and xylose (paragraph 145; Figs. 69B and C).  Further, Glass also shows co-fermentation xylose by a S. cerevisiae strain where the media comprises 40 g/L xylose (paragraph 146, Fig. 70C).
Glass further teaches inoculums of S. cerevisiae strains that were grown in media where the inoculum amount has OD600 of between 0-22 (paragraphs 122, 146. 404 and 425; Figs. 46A-B and 70C, which has a narrow OD600 range of 0-10), which would encompass the claimed amount.
In view of the above, Glass teaches that it was known in methods for simultaneous saccharifying and co-fermentation that the amount of yeast can be varied to produce ethanol, as well as that the amount of glucose and xylose can be modified to where glucose can be reduced to 10 g/l, while xylose can be increased to 30-40 g/l within methods with C5 sugars that are selectively fermented to produce ethanol.
Regarding claims 1, 3, 8, 9, 11 and 12, Vlasenko teaches methods known in the art regarding the processing of lignocellulosic biomass and the treatment, hydrolysis and subsequent fermentation of the processed biomass into ethanol via methods including simultaneous saccharification and fermentation (SSF) and simultaneous saccharification and co-fermentation (SSCF; paragraphs 83-85).  Vlasenko also teaches that cloning of heterologous genes into Saccharomyces cerevisiae has led to the construction of organisms capable of converting hexoses and pentoses to ethanol (cofermentation; paragraph 103).  Vlasenko teaches that the enzymatic hydrolysis step may be carried out at temperatures from about 30 °C to about 65 °C (paragraph 95).  Vlasenko teaches that yeast or another microorganism typically is added to the degraded lignocellulose or hydrolysate in which the fermentation is ongoing for about 24 to about 96 hours, where the temperature is typically between about 26 °C to about 40 °C, and at about pH 3 to about pH 6 (paragraphs 104 and 105; i.e., fermentation of fermentable sugars at a temperature that favors fermentation over hydrolysis).
It is additionally noted that Vlasenko teaches the use of enzymes, where the cellulolytic enzyme may be any enzyme involved in the degradation of lignocellulose (e.g., herbaceous material, agricultural residues, forestry residues, municipal solid wastes, waste paper, pulp and paper mill residues, corn stover, rice straw) to glucose, xylose, mannose, galactose, and arabinose (paragraphs 48, 49 and 65; claims 2 and 3).  The cellulolytic enzyme may be a multicomponent enzyme preparation, or a combination of multicomponent and monocomponent enzymes (e.g., cellulase, endoglucanase, cellobiohydrolase, glucohydrolase, beta-glucosidase, or combinations; paragraph 65; claim 4).  Examples of cellulases suitable for use include CELLUCLAST™, NOVOZYM™188 and SPEZYME™CP, where the cellulase enzymes are added in amounts effective from about 0.001% to about 5.0% wt. of solids and were tested at 2.5, 5, 10 and 20 mg/g glucan (paragraphs 71 and 293, Tables 2 and 3).
Regarding claims 1, 8, 9, 11 and 12, Ronsch teaches methods for the processing of MSW (municipal sewer waste, or a  pretreated lignocellulosic biomass) for hydrolysis and fermentation of products such as ethanol (Abstract, paragraphs 13, 31, 36, 41, 69, 98, 106 and 134). Ronsch also teaches the use of cellulase enzymes (e.g., commercial cellulase or isolated mixtures) optimized for hydrolysis that contain endoxylanase, xylosidase, arabinofuranosidase, amyloglucosidase and α-amylase activities, as well as adding additional enzyme activities which can prove advantageous for the fermentation (e.g., glucoamylases, endoamylases, xylanases, and xylosidases; paragraphs 76-78).  
With regard to fermentation at 30 °C for 16 hours and then increasing the temperature of the slurry to 33 °C and then to 35 °C, incubating for 2 hours at each temperature, Ronsch teaches the effects of the temperature increases (i.e., ramping the fermentation of C5 sugars from 30 °C, then 33 °C and 35 °C), where Ronsch teaches it can be advantageous to adjust the temperature of the MSW (i.e., lignocellulosic biomass) prior to initiation of enzymatic hydrolysis (paragraph 81).  As is well known in the art, cellulases and other enzymes typically exhibit an optimal temperature range (paragraph 81).  Ronsch teaches enzyme optimal temperature ranges typically fall within the range 35 to 55 °C, where in some embodiments, enzymatic hydrolysis are conducted within the temperature range of 30 °C to 35 °C (paragraph 81).  
That is, although the prior art does not teach the temperatures exactly, the prior art recognizes that the temperature range 30 °C to 35 °C is an optimal temperature range for enzymes (there is an effect of the temperature range on enzyme activity) that supports a rationale of optimization of a results-effective variable within known prior art ranges.  The fermentation temperature would be a results effective variable that can be optimized.  As taught by the prior art, it was known that the fermentation temperature is typically between about 26 °C to about 40 °C (Vlasenko, paragraphs 104 and 105), that cellulases and other enzymes typically exhibit an optimal temperature range which fall within the range 35 to 55 °C, and that enzymatic hydrolysis is conducted within the temperature range of 30 °C to 35 °C (Ronsch, paragraph 81).  Based on the above, a person of ordinary skill in the art would recognize that the fermentation temperature is a parameter that can be adjusted (i.e., gradually increased) and could be optimized within a narrow range for optimal enzyme activity.  That is, based on the above, a person of ordinary skill in the art would recognize a balance between fermentation time and production and adjust (optimize) the temperature so as improve enzyme activity for more efficient fermentation production. 
As such, adjusting the fermentation temperature (i.e., ramping the fermentation of C5 sugars from 30 °C, then 33 °C and 35 °C) amounts to nothing more than routine experimentation that can be optimized (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
Regarding claims 1, 5-7 and 12, Yadav teaches for efficient conversion of all sugars to ethanol, co-fermentation of hexoses and pentoses to ethanol is a prime research target (page 6474, column 1, paragraph 2).  Yadav teaches co-culture experiments in which both hexoses and pentoses can be totally utilized for the production of ethanol where Saccharomyces cerevisiae and Pichia stipitis were co-cultured so that both the hexose and pentose sugars can simultaneously be fermented to ethanol (page 6474, column 1, paragraph 2).
It is also noted that Yadav teaches that for ethanol fermentation the pentose yeast was maintained on a medium during that consisted of, among others, xylose at 30 g/l and glucose at 5 g/l (page 6474, column 2, paragraphs 5 and 6).
Yadav also teaches that for ethanol fermentation, hydrolysates were supplemented with, among others, yeast extract, peptone, NH4Cl, and MgSO4, where the supplemented hydrolysate was then adjusted to pH 5.5 with a pH adjuster that is alkaline in nature and increases pH (page 6475, column 1, paragraph 2).  Although not specifically stated what the pH adjuster is, Yadav specifically indicates that the pH is adjusted, which is interpreted to be any substance that is alkaline in nature and increases pH.  Further, it would have been within the purview of one of ordinary skill in the art to utilize known laboratory alkaline regents (e.g., sodium hydroxide, ammonium hydroxide, potassium hydroxide) to adjust the pH of the fermentation medium. 
Yadav teaches that for ethanol fermentation, the fermentation was carried out at a pH to 5.5 and 40 °C (page 6475, column 1, paragraph 2).  Yadav teaches one fermentation was performed with both Pichia stipitis (NCIM 3498) and thermotolerant yeast Saccharomyces cerevisiae OVB11 inoculum were added at one time, while in another fermentation Pichia stipitis was added initially and Saccharomyces cerevisiae OVB11 was added after 24 hours (page 6475, column 1, paragraph 2).
That is, it was known in the art that fermentations can be performed within known supplemented media at known adjusted pH with a single yeast, two yeasts simultaneously, as well as performing fermentation at an initial dose of yeast for selectively fermenting pentose sugars into ethanol, followed up with a second dose of yeast into the fermentation to selectively ferment hexose sugars into ethanol.
A person of ordinary skill in the art would have been motivated to combine the teachings of Jin with Glass, Vlasenko, Ronsch and Yadav since all of the references are involved in the processing of lignocellulosic substrates and subsequent fermentation of fermentable sugars into ethanol, Jin provides methodologies of known SSF and SSCF processes that include producing ethanol from co-fermenting pentose and hexose sugars selectively, Glass provides known SSCF processes, biomass sources, yeast inocula rates, substrates and enzymes where such substrates in the fermentations such as xylose are utilized at 30-40 g/l and glucose is utilized at 5-10 g/L, Vlasenko provides known SSF hydrolysis and fermentation conditions, Ronsch teaches optimal enzyme active fermentation temperature ranges, while Yadav teaches that known cofermentation techniques, including the use of nutritive media supplements (including using a medium containing xylose at 30 g/l and glucose at 5 g/l), pH adjusting reagents and the use of co-culture of thermotolerant microorganisms (i.e., both hexoses and pentoses can be totally utilized by Saccharomyces cerevisiae and Pichia stipitis) in the production of ethanol.
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Jin with Glass, Vlasenko, Ronsch and Yadav since all of the references are involved in the processing of lignocellulosic substrates and subsequent fermentation of fermentable sugars into ethanol, and in doing so will provide an advantage to the teachings of Jin by providing an expanded range of fermentation process conditions (including fermentation temperature ranges for optimal enzyme activities) that can be evaluated for overall ethanol production yield, as well as provide alternative substrate conditions, thermotolerant yeast or alternative yeast applications for the production of ethanol from constitutive fermentable sugars within the fermentation. 
With regard to the temperature ranges in claims 1, 3 and 12, the combined teachings of Jin, Glass, Vlasenko, Ronsch and Yadav teach temperatures ranges for both hydrolysis and fermentation that overlap the claimed ranges.  Further, regarding claims 1 and 12 regarding the amount of xylose in the process and the ramping up of temperature from 30°C to 33 °C then 35 °C, the combined teachings of Jin, Glass, Vlasenko, Ronsch and Yadav teach the concentrations of xylose, glucose and ethanol are monitored over time during the process, while Ronsch teaches it can be advantageous to adjust the temperature where cellulases and other enzymes typically exhibit an optimal temperature range such as 30 °C to 35 °C (i.e., there is an effect of the temperature range on enzyme activity).  In view of the combined teachings to initially selectively ferment C5 sugars (xylose), it would have been within the purview of one of ordinary skill in the art to adjust the fermentation parameters such as time, temperature and mixing speeds so that once xylose levels have decreased, the process continues by utilizing glucose (C6) sugars left in the process efficiently so that process ethanol yields are maintained or increased. 
Regardless, as noted in MPEP § 2144.05(II)(A), generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
Additionally, it is also noted that in MPEP § 2144.05(I), in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In view of the above, Applicant’s temperature ranges are not critical for use with the enzymes in the hydrolysis or with the microorganism during fermentation since it was known in the art that such temperature ranges were known to beneficially hydrolyze pretreated lignocellulosic biomass to produce fermentable sugars and that known yeasts and other microorganisms can utilize such fermentable sugars in the claimed temperature ranges to produce ethanol.
Regarding claims 1, 8 and 12, as noted above, Jin teaches that the enzymatic hydrolysis was performed on pretreated biomass (AFEX corn stover) with enzymes that included Accellerase™ 1500 (cellulase), Accellerase™ XY (xylanase), and Multifect™ pectinase (paragraphs 99, 100 and 102).  The above xylanase and pectinase are other accessory enzymes within the hydrolysis.  As evidenced by Genencor 1, the Accellerase™ 1500 within Jin is an enzyme complex that contains exoglucanase, endoglucanase, hemi-cellulase and beta-glucosidase, where the cellulase is from Trichoderma reesei (i.e., of fungal origin; page 1, column 2, paragraphs 1 and 2).  Further, Genencor 2 provides evidence that in the Accellerase™ 1500, the exoglucanase is an exo-1, 4-β-glucanase (cellobiohydrolase), which attacks reducing (CBH I) or non-reducing (CBH II) ends of cellulose chains which release cellobiose units (page 24).
It is further noted that Genencor 1 provides additional evidence regarding enzymatic activity for Accellerase™ 1500 (i.e., endoglucanase activity of 2200 - 2800 CMC U/g, and β-Glucosidase Activity of 450 - 775 pNPG U/g) where the activity of Accellerase™ 1500 is expressed in carboxymethycellulose (CMC U) activity units (page 1, column 2, paragraphs 1 and 2).  
Further, Genencor 1 provides evidence regarding dosage guidelines for optimum Accellerase™ 1500 dosage levels where a rate of 0.1 to 0.5 mL per gram cellulose or roughly 0.05 to 0.25 mL per gram of biomass (depending on biomass composition) is recommended as a starting point for optimization of enzyme dosage (page 2, column 1, paragraph 1).  Genencor 1 further notes that Accellerase™ 1500 will vary considerably with different substrates and their associated pretreatment technologies and conditions (e.g., operating conditions such as pH, temperature and reaction time may also affect enzyme performance; page 2, column 1, paragraph 1). Genencor 1 also indicates that small-scale experiments are recommended to determine optimum enzyme dosage in each system (page 2, column 1, paragraph 1).
As noted above the combined teachings of Jin, Glass, Vlasenko, Ronsch and Yadav (and additional evidence) provide a wide range of enzyme loadings for the process for producing ethanol from lignocellulosic biomass and such amounts can be modified.  It would have been within the purview of one of ordinary skill in the art to determine the optimal concentration of enzyme (cellulase) through routine experimentation based on the above combined teachings from Jin, Glass, Vlasenko, Ronsch and Yadav (and convert such concentrations to the widely known enzyme FPU units) since the combined teachings of Jin, Glass, Vlasenko, Ronsch and Yadav teach known amounts of enzyme loadings and such loadings can be varied (i.e., tested and modified) within the process.  
Accordingly, the combined teachings of Jin, Glass, Vlasenko, Ronsch and Yadav teach a wide range of cellulase concentrations (and modification strategies) that are utilized by a person of ordinary skill in the art.  As noted above, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (see the above paragraphs concerning regarding MPEP § 2144.05 (II)(A)).  The concentration of cellulase within the method are utilized by the skilled artisan based on routine experimentation, where the person of ordinary skill in the art would have a reasonable expectation of success that routine experimentation would allow the determination of the optimal concentration of cellulase.  Absent any teaching of criticality by the Applicant concerning cellulase concentration, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are result effective variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(A)).
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
It is again noted that with regard to Applicant’s arguments against the references individually (Reply, pages 6-9), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other cited references.
With regard to Applicant’s argument regarding conventional fermentation practices (Reply, page 8), they are not persuasive since as provided in the combined teachings, it was known in the art when performing SSCF, selectively fermentation can be performed where the concentrations of the fermentable sugars can be modified to the claimed ranges in view of modified pentose/hexose selective yeasts within the fermentation.  As noted above, the combined teachings utilize the SSCF system to produce ethanol (the same system as Applicant), where fermentation of xylose is completed more quickly, and xylose can be co-fermented with glucose to ethanol by genetically modified yeast strains (i.e., the same microorganisms as Applicant has claimed).  Further, in view of the new rejection above, it was known in the art that it can be advantageous to adjust the temperature of the lignocellulosic biomass prior to initiation of enzymatic hydrolysis where it was well known in the art that cellulases and other enzymes typically exhibit an optimal temperature range.  Also, it was known in the art that enzyme optimal temperature ranges typically fall within the range of 35 to 55 °C, where it was also known that enzymatic hydrolyses are conducted within the temperature range of 30 °C to 35 °C.
As noted, although the prior art does not teach the temperatures exactly, the prior art recognizes that the temperature range 30 °C to 35 °C is an optimal temperature range for enzymes (there is an effect of the temperature range on enzyme activity) that supports a rationale of optimization of a results-effective variable within known prior art ranges.  The fermentation temperature would be a results effective variable that can be optimized.  As taught by the prior art, it was known that the fermentation temperature is typically between about 26 °C to about 40 °C (Vlasenko, paragraphs 104 and 105), that cellulases and other enzymes typically exhibit an optimal temperature range which fall within the range 35 to 55 °C, and that enzymatic hydrolysis is conducted within the temperature range of 30 °C to 35 °C (Ronsch paragraph 81).  Based on the above, a person of ordinary skill in the art would recognize that the fermentation temperature is a parameter that can be adjusted (i.e., increased) and could be optimized within a narrow range for optimal enzyme activity.  That is, based on the above, a person of ordinary skill in the art would recognize a balance between fermentation time and production and adjust (optimize) the temperature so as improve enzyme activity for more efficient fermentation production. 
As such, adjusting the fermentation temperature (i.e., ramping the fermentation of C5 sugars from 30 °C, then 33 °C and 35 °C) amounts to nothing more than routine experimentation that can be optimized (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977; and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
With regard to Jin teaching away from the present invention (Reply, page 8), this is also not persuasive since in order to constitute a “teaching away,” the teaching must be evaluated from a technological perspective, not merely a comparative perspective.  For example, it is not a teaching away of significance unless one of ordinary skill in the art would have understood the teaching as conveying that the method or structural configuration at issue cannot reasonably be expected to achieve what it is required to achieve according to the claimed invention.  See Syntex (USA) LLC, v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005) (“Under the proper legal standard, a reference will teach away when it suggests that the development flowing from its disclosures are unlikely to produce the objective of applicant’s invention.” (Citing In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)).  A prior art reference must be considered for everything it teaches by way of technology and is not limited to the particular invention it is describing and attempting to protect. EWP Corp. v. Reliance Universal Inc., 755 F.2d 898, 907 (Fed. Cir. 1985).  There is no requirement that anything disclosed in a prior art reference, such as its stated purpose, goal, or objectives must be preserved or further developed by every reliance on its teachings as prior art.  All of the disclosures of a prior art reference, including non-preferred embodiments, must be considered.  In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); see also In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971) (one is not significantly “taught away” from a “particularly preferred embodiment” by the suggestion that something else may be even better).  Applicant is providing arguments based on the references in isolation, not based on the combination of the references as a whole (see also the above paragraphs regarding arguing the references individually; expressly incorporated herein).
With regard to Applicant’s argument that none of the cited references teach varying the temperature gradually from 30-35°C during formation of ethanol (Reply, page 9), this is not persuasive in view of the new rejection and the above paragraphs.(expressly incorporated herein).
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Conclusion

No claims are allowed.  No claims are free of the art.

Applicant’s Amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631